UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 July 25, 2007 Date of Report (date of earliest event reported) MICRON TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Delaware 1-10658 75-1618004 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8000 South Federal Way Boise, Idaho83716-9632 (Address of principal executive offices) (208) 368-4000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4c)) Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On July 25, 2007, Gordon C. Smith informed the Company of his intention to retire from its Board of Directors, effective immediately.Mr. Smith served on the Audit Committee and the Compensation Committee of the Company’s Board of Directors. A press release related to Mr. Smith's retirement is attached as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. The following exhibit is filed herewith: Exhibit No. Description 99.1 Press Release issued on July 25, 2007 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MICRON TECHNOLOGY, INC. Date: July 30, 2007 By: /s/ Roderic W. Lewis Name: Roderic W. Lewis Title: Vice President of Legal Affairs, General Counsel and Corporate Secretary 3 INDEX TO EXHIBITS FILED WITH THE CURRENT REPORT ON FORM8-K DATED JULY 25, 2007 Exhibit Description 99.1 Press Release issued on July 25, 2007 4
